United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-917
Issued: August 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2008 appellant filed a timely appeal from a January 24, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration as it was untimely and did not establish clear evidence of error. As there is no
merit decision within one year of the filing of this appeal, the Board lacks jurisdiction to review
the merits of this case.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the January 24, 2008 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On September 24, 1994 appellant, then a 45-year-old mail handler, filed a claim for an
injury to his left ankle and low back occurring on that date in the performance of duty. The
1

20 C.F.R. §§ 501.2(c), 501.3.

Office accepted the claim, assigned file number xxxxxx440, for muscle spasms of the back. It
paid him compensation for lost premium pay from October 5, 1994 to February 25, 1995.
Appellant had previously sustained a low back injury on October 20, 1985, assigned file number
xxxxxx946.2 The Office combined all accepted claims into master file number xxxxxx946.
On August 12, 1999 appellant filed a recurrence of disability claim on December 19,
1997 due to his September 24, 1994 work injury. He indicated that he was “permanently
unemployable” beginning December 19, 1997.
By decision dated December 10, 1999, the Office found that appellant failed to establish
a recurrence of disability as of December 19, 1997 as the medical evidence did not establish that
his current condition and disability were causally related to his September 24, 1994 employment
injury.
In a decision dated September 6, 2000, a hearing representative affirmed the
December 10, 1999 decision. By decision dated February 21, 2000, a hearing representative
modified the September 6, 2000 decision to consider additional evidence and again affirmed the
September 6, 2000 decision.
In a decision dated July 30, 2001, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was immaterial and thus insufficient
to warrant reopening the case for merit review. On November 23, 2001 it denied modification of
its prior merit decision. By decision dated April 11, 2002, the Office denied appellant’s request
to reopen his case for further merit review. In a decision dated March 27, 2003, it again denied
modification of its November 23, 2001 decision.
On November 1, 2007 appellant again requested reconsideration. He contended that both
the witness statements and the medical evidence supported that he was unable to perform his
work duties since the time of his work injury on September 24, 1994. Appellant asserted that he
worked until December 19, 1997 in the union office performing no duties. The employing
establishment forced him to retire on December 19, 1997. Appellant obtained disability from the
Social Security Administration which he maintained established that he was unable to work.
With his request for reconsideration, appellant submitted evidence relevant to a thirdparty recovery. He also resubmitted witness statements already of record and numerous medical
reports from his attending physicians, including Dr. Sam Nawfel, an osteopath; Dr. John Pier, a
Board-certified physiatrist; and Dr. Stephen D. Rioux, a Board-certified neurologist. Appellant
further submitted a report dated September 6, 2007 from Dr. Laun R. Hallstrom, a Boardcertified physiatrist, who described the September 24, 1994 work injury. Dr. Hallstrom related
that his office treated appellant beginning August 2005 for fibromyalgia, cervical region pain and
lateral epicondylitis. He found that appellant continued to have work restrictions due to his
employment injury and was “unable to return to his time-of-injury job at the [employing
establishment].”
By decision dated January 24, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and did not establish clear evidence of error.
2

He also experienced work injuries in 1989.

2

LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a) of the Federal Employees’ Compensation Act.3
As once such limitations, 20 C.F.R. § 10.607, provides that an application for reconsideration
must be sent within one year of the date of the Office decision for which review is sought. The
Office will consider an untimely application only if the application demonstrates clear evidence
on the part of the Office in its most recent merit decision. The application must establish, on its
face, that such decision was erroneous.4
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.5 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.6
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.7 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.8 As appellant’s
November 1, 2007 request for reconsideration was submitted more than one year after the last
merit decision on March 27, 2003, it was untimely. Consequently, he must demonstrate clear
evidence of error by the Office in denying his claim for compensation.9
In his November 1, 2007 reconsideration request, appellant asserted that the statements
from his coworkers and supervisors established that he was disabled from employment. The
witness statements, however, are not relevant to the underlying issue of whether he sustained a

3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.607.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

6

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
7

20 C.F.R. § 10.607(a).

8

Robert F. Stone, supra note 6.

9

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

3

recurrence of disability beginning December 19, 1997. As this issue is medical in nature, it can
only be resolved through the submission of medical evidence.10
Appellant submitted numerous medical reports which the Office had previously
determined to be insufficient to establish employment-related disability beginning
December 19, 1997. As this evidence duplicated evidence already of record, it is insufficient to
establish clear evidence of error absent showing the Office erred in its evaluation of the
evidence.11 Appellant generally alleged that the previously submitted medical reports
established that he was disabled but did not make any specific argument describing how he
believed that the Office erred in its evaluation of these reports. Consequently, he has not shown
clear evidence of error.
In a report dated September 6, 2007, Dr. Hallstrom reviewed appellant’s history of a
work injury on September 24, 1994. He noted that his office treated him for fibromyalgia,
cervical region pain and lateral epicondylitis. Dr. Hallstrom opined that appellant was unable to
perform his regular employment and had continued restrictions due to his accepted work injury.
The term “clear evidence of error” is intended to represent a difficult standard. The submission
of a detailed well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.12 Dr. Hallstrom’s report does not manifest on its face that the Office
committed an error in finding that appellant did not establish an employment-related recurrence
of disability and thus does not show clear evidence of error.
Appellant contended that the employing establishment forced him to retire. The Office
previously considered this argument and he has not explained how or why the Office erred in its
evaluation of his argument. Appellant also maintained that obtaining retirement from the Social
Security Administration shows that he is disabled from employment. The Board has long held,
however, that entitlement to benefits under statutes administered by other federal agencies does
not establish entitlement to benefits under the Act.13
The evidence submitted by appellant is not sufficient to raise a substantial question
regarding the correctness of the Office’s last merit decision; consequently, he has not shown
clear evidence of error.
On appeal appellant contends that Dr. Hallstrom’s report and the evidence from
Dr. Nawfel shows that he was disabled after his work injury. As discussed above, however, the
medical evidence submitted is insufficient to establish on its face that the Office committed an
error in finding he did not establish a recurrence of disability. Appellant also argues that
obtaining disability from the Social Security Administration establishes that he is disabled. As

10

George C. Vernon, 54 ECAB 319 (2003).

11

Id.

12

Joseph R. Santos, 57 ECAB 554 (2006).

13

Id.

4

noted above, entitlement to benefits under statutes administered by other federal agencies does
not establish entitlement to benefits under the Act.14
Appellant further explained that he was unable to timely request reconsideration of the
Office’s decision due to cancer treatment. Section 10.607(a), however, is unequivocal in setting
forth the time limitation period of one year and does not indicate that late filing may be excused
by extenuating circumstances.15
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 24, 2008 is affirmed.
Issued: August 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Id.

15

20 C.F.R. § 10.607(c); Donald Booker-Jones, 47 ECAB 685 (1996). The Office’s regulations do provide that
the time to file a request for reconsideration shall not include any periods subsequent to the decision for which the
claimant can establish through probative medical evidence that he was unable to communicate in any way and her
testimony is necessary to obtain modification. Appellant has not submitted such evidence. See John Crawford, 52
ECAB 395 (2001).

5

